Citation Nr: 0932076	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  05-24 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for neck injury 
residuals.

2.  Whether the Veteran filed a timely substantive appeal in 
the matter of entitlement to an increased rating for 
posttraumatic stress disorder (PTSD), currently rated as 70 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to May 1973 and 
from August 1973 to August 1975.  He had additional 
unverified periods of reserve service in the Army National 
Guard.  

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
May 2004 rating determination by the Regional Office (RO) in 
Jackson, Mississippi.  The Denver RO currently has 
jurisdiction of the claims folder.

In November 2006, the Veteran appeared at a videoconference 
hearing at the RO in Denver, with the undersigned Veterans 
Law Judge sitting in Washington, DC.  The hearing transcript 
is of record.

In a May 2007 decision, the Board denied entitlement to 
service connection for neck injury residuals.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a February 2009 
Memorandum Decision, the Court vacated the Board's decision 
and remanded the case to the Board for further proceedings 
and readjudication consistent with the Court's decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran contends that his current neck disability began 
while in service.  He reported that after a day of unloading 
artillery shells he was unable to move his neck and it tilted 
to the right at a 60 degree angle and that attempts to 
straighten his head caused severe pain.  He was treated with 
muscle relaxants and painkillers.  He was treated for similar 
episodes on two other occasions and that since that time has 
been unable to turn his head to the right.  In support of his 
claim, he submitted two photographs of himself standing next 
to the artillery and shells he presumably worked with during 
his active service.  He also submitted photographs 
purportedly taken between 1969 and 1995.  He has indicated 
that a photo taken in 1969, prior to his in-service injury, 
shows him holding his head and neck straight.  He contends 
that the remaining photographs show his head and neck tilted 
slightly to the right as a result of his in-service injury.  

Service treatment records (STRs) from the Veteran's first 
period of service show that he was treated on at least three 
occasions for complaints of neck pain, diagnosed as muscle 
spasm of the right trapezius and treated conservatively with 
bedrest, medication, and light duty.  At separation in May 
1973, the Veteran reported no pertinent complaints and 
clinical evaluation of the spine and other musculoskeletal 
systems was within normal limits.  

There is absolutely no evidence of any further neck problems 
during the Veteran's second period of service between June 
1973 and August 1975.

There are essentially no pertinent clinical records 
associated with the claims file until 2003, more than 20 
years after service, when the Veteran began fairly regular 
treatment for cervical pain.  A private MRI (magnetic 
resonance imaging) report dated in September 2003 shows 
moderate degenerative disc disease and posterior disc 
protrusion from C3-4 through C5-6; left-sided C3-4 neural 
foraminal stenosis, secondary to uncovertebral hypertrophy; 
and mild to moderate bilateral C4-5 and C5-6 bony neural 
foraminal stenosis.  Accompanying this report is a medical 
opinion from the Veteran's private physician, noting 
treatment of the Veteran since September 2003 who concluded 
that the Veteran's in-service injury resulted in a 
progressive course of deterioration that had resulted in 
multiple-level degenerative disc disease, facet arthrosis and 
neural foramen stenosis.  

The Veteran underwent VA examination in April 2004 in order 
to determine the nature and extent of any current neck 
disability, and to obtain an opinion as to its etiology.  The 
examiner reviewed the Veteran's claims file in its entirety, 
took a detailed history of symptoms, and reviewed the 
Veteran's medical history, medical evaluations and military 
service history.  Based on all of the available evidence of 
record the VA examiner concluded it was less than likely that 
multilevel degenerative disc disease with the associated 
findings of neuroforaminal stenosis and uncovertebral 
hypertrophy were the direct and proximate result of any 
service-related event.  

A second medical opinion was submitted by the Veteran's 
private physician in June 2004.  On this occasion the 
physician was able to review, and refer to, STRs showing 
treatment for neck pain in 1972.  The physician referred to a 
series of photographs of the Veteran over the years, which he 
determined showed persistent torticollis to the right.  The 
examiner concluded that the Veteran did sustain an injury 
during service and that the photographic evidence 
demonstrated that it led to the development of a torticollis.  

In this case, because there are conflicting medical opinions 
in the file on whether the clinical history supports the 
incurrence of cervical disc disease during the Veteran's 
first period of service between 1969 and 1973, and as much of 
the photographic evidence was not available for review by the 
VA physician in April 2004, the Board finds that the evidence 
of record is not sufficient to decide the claim.  Therefore 
an examination of the Veteran's and review of the medical 
history by an orthopedic specialist is necessary.  

Review of the claims file also discloses that, in September 
2008 the Veteran filed a notice of disagreement with an 
August 2008 determination, pertaining to the timeliness of 
the substantive appeal for his PTSD claim.  The Veteran has 
not been furnished a statement of the case (SOC) which 
addresses this issue.  

In such cases, under judicial precedent, the appellate 
process has commenced and the Veteran is entitled to a 
statement of the case.  See Pond v. West, 12 Vet. App. 341 
(1999); Manlicon v. West, 12 Vet. App. 238 (1999).  
Accordingly, the matter is remanded for additional action.

In addition, with regard to the PTSD claim (that is, the 
timeliness of the substantive appeal for his PTSD claim), the 
Veteran has requested a teleconference or live in-person 
hearing (see August 2008 VA Form 9) before a Veterans Law 
Judge (VLJ).  However, as previously noted, the RO has 
determined that the Veteran's substantive appeal for an 
increased rating was not filed in a timely manner and the 
Veteran has expressed disagreement with that determination.  
If the Veteran wishes a Board hearing, he may submit that 
request if he timely perfects his appeal regarding the 
timeliness issue to the Board.  38 C.F.R. § 20.700 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  If necessary, issue to the Veteran 
additional or corrective VCAA notice 
with regard to the service connection 
claim, such as providing him with 
updated notice of what evidence has 
been received and not received by VA, 
as well as who has the duty to request 
evidence, and what development must be 
undertaken by VA in accordance with 
applicable case law.  See generally 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5103, 5103A; 38 C.F.R. § 3.159. 

2.  Ask the Veteran to provide any 
medical records, not already in the 
claims file, pertaining to treatment his 
cervical disc disease, and to provide the 
identifying information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  If 
the AMC/RO is unable to obtain any 
pertinent evidence identified by the 
Veteran, so inform him and request that 
he obtain and submit it.  If any records 
are unavailable, do not exist, or further 
attempts to obtain them would be futile, 
document this in the claims file.  See 38 
U.S.C.A. § 5103A(b).

3.  Then, afford the Veteran an 
orthopedic examination.  In conjunction 
with the examination, the claims folder 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report.  
The physician should elicit from the 
veteran a detailed history regarding the 
onset and progression of relevant 
symptoms.  All indicated tests and 
studies should be performed, and the 
physician should review the results of 
any testing prior to completing the 
report.  Complete diagnoses should be 
provided.  The examiner is asked to 
specifically review all photographic 
evidence.  

a.  The examiner should discuss the 
nature and extent of the Veteran's 
his current neck disability and then 
set forth the medical probability 
that the Veteran's symptoms in 
service represented a chronic 
disability.  Specifically, the 
examiner should comment on whether 
the photographs are evidence that the 
Veteran developed torticollis in 
service that was persistent 
throughout his adult life and which 
is more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent) the direct 
result of his cervical degenerative 
disc disease.  

b.  Any opinion provided should 
include discussion of specific 
evidence of record, particularly 
service treatment records, the 
photographic evidence and the medical 
opinion from the Veteran's private 
treating physician.  The basis for 
the conclusions reached should be 
stated in full, and any opinion 
contrary to those already of record 
should be reconciled, to the extent 
possible.  If the examiner is unable 
to answer any of the questions posed 
with any degree of medical certainty, 
he or she should clearly so state.

4.  The AMC/RO should issue a SOC to the 
Veteran addressing the timely submission 
of his substantive appeal for PTSD claim 
in the August 2008 determination.  The 
Veteran and his attorney must be advised 
of the need to file a timely Substantive 
Appeal following the issuance of the SOC 
if he wishes to complete an appeal from 
that specific decision.  The Veteran and 
his attorney should also be advised that 
they may request a Board hearing with the 
submission of a timely substantive 
appeal.

5.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the cervical disc 
disease claim by evaluating all evidence 
obtained after the last Supplemental 
Statement of the Case (SSOC) was issued.  
If the benefit sought on appeal remains 
denied, the RO must furnish the veteran an 
appropriate SSOC and allow him the 
appropriate period of time to respond.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including the 
VCAA and any other applicable legal 
precedent. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


